NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MATTHEW J. NASUTI,
Petition,er,

V.

DEPARTMENT OF STATE,
Respondent.

2012-3136 ‘

Petition for review of the Merit Systems Protection
Board in case no. DC0752120370-I-1.

ON MOTION

PER CURIAM.
0 R D E R

Matthew Nasuti moves this court to direct the gov-
ernment to produce various information

Neither the Federal Rules of Appellate Procedure nor
the Federal Cirouit Rules allow discovery on appeal. ln
addition, the record on appeal is generally limited to that

MATTHEW NASUTI V. STATE 2

which was before the Board. See Mueller v. U.S. Postal
Service, 76 F.3d 1198, 1201-02 (Fed. Cir. 1996).

Accordingly,
IT IS ORDERED TH_AT
The motions are denied.

FoR THE CoURT

 2 l  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Matthew J. Nasuti
Michael D. Austin, Esq. \:"_Eg
“""“r?f%"p‘ll€§£"&§%bsrf°“

524 _

JUN 21 ZUTZ
JAN HDHBALY

CLERK